                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           NO. 7:18-CV-190-FL

UNITED STATES OF AMERICA,             )
                                      )
                   Plaintiff,         )
                                      )
             v.                       )
                                      )
$15,760.00 IN U.S. CURRENCY,          )
                                      )
                   Defendant.         )




                              DEFAULT JUDGMENT
______________________________________________________________________________

      This matter is before the Court on Plaintiff's Motion for Default Judgment. It

appearing that a copy of the Complaint herein was served upon the defendant, in

accordance with Supplemental Rule G(4), and, thus, that due notice was given

accordingly, the Court finds that:

      1. Process was duly issued in this cause and the defendant was duly seized by

the U.S. Marshal Service pursuant to said process;

      2. No entitled persons have filed any claim to the defendant nor answer

regarding them within the time fixed by law;

      3. On April 2, 2019, this Court entered Default in this action at Docket Entry

#8; and

      4. The well-plead allegations of the Complaint in respect to the defendant are

taken as admitted, as no one has appeared to deny the same.
                                         2
      Based upon the above findings, it is hereby

      ORDERED AND ADJUDGED that:

      1. Default judgment be and the same is hereby entered against the defendant;

      2. All persons claiming any right, title, or interest in or to the said defendant

are held in default;

      3. The defendant is forfeited to the United States of America;

      4. The U.S. Marshal Service is hereby directed to dispose of the defendants

according to law; and

      5. Upon the entry of this judgment, the Clerk of Court is DIRECTED to close

this case.
                                   April
                      25thday of ___________________,
      SO ORDERED this ___                             2019.



                                 ___________________________________
                                 LOUISE W. FLANAGAN
                                 UNITED STATES DISTRICT JUDGE
